MITCHELL SILBERBERG & KNUPP LLP                                                                     Eleanor M. Lackman
                                                                                                                Partner
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                  (212) 878-4890 Phone
                                                                                                     (917) 546-7675 Fax
                                                                                                         eml@msk.com


July 9, 2021

VIA ECF


The Honorable Taryn A. Merkl, U.S.M.J.
United States District Court for the Eastern
District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:       Round Hill Music, LLC et al. v. TuneCore, Inc., et al., Case No. 20-cv-3466 (DG)
          (TAM); Status Report

Dear Judge Merkl:

I write in response to the Court’s June 30, 2021 order directing the parties to file a Status Report
regarding the above-captioned matter.

As set forth in the Report of Mediation submitted on July 2, on May 19, 2021, the parties
participated in a private mediation session before mediator Mark Morril. The parties were not
able to resolve this matter at the mediation, but in the course of the mediation the parties
identified a threshold issue which, if resolved, may aid in settlement.

Following the mediation, the parties eventually agreed to hold a follow-up meeting with the
mediator to discuss and hopefully resolve that issue. The parties are tentatively planning to
conduct the meeting on July 29, 2021, subject to the availability of interested stakeholders, and
will provide a further update to the Court promptly thereafter.

Sincerely,



Eleanor M. Lackman
Partner of
MITCHELL SILBERBERG & KNUPP LLP

EML




                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
13321420.1
